816 F.2d 679
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Johnnie L. EDWARDS, Petitioner-Appellant,v.Robert LeCRUEUX, Warden, Respondent-Appellee.
No. 87-1279.
United States Court of Appeals, Sixth Circuit.
April 16, 1987.

Before MARTIN, WELLFORD and MILBURN, Circuit Judges.

ORDER

1
On October 23, 1986, appellant filed a motion for certificate of probable cause for appeal which was taken by the district court to be a notice of appeal.  However, the only "order" entered in the case is the magistrate's report and recommendation recommending that appellant's petition for writ of habeas corpus (28 U.S.C. Sec. 2254) be denied.  Such an order is not appealable.   Ambrose v. Welch, 729 F.2d 1084 (6th Cir.1984).


2
Therefore, it is ORDERED that this appeal be dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.